In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-01-133 CR

____________________


JAMES LLOYD HENSON, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 75th District Court
Liberty County, Texas

Trial Cause No. 23,397




OPINION
	A jury found James Lloyd Henson to be guilty of manslaughter, as a lesser included
offense of murder.  Tex. Pen. Code Ann. § 19.04 (Vernon 1994).  The jury assessed
punishment at eighteen years of confinement in the Texas Department of Criminal Justice,
Institutional Division, and a $5,000 fine. 
	After appeal was perfected appellate counsel filed a brief in compliance with Anders
v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), and High v. State,
573 S.W.2d 807 (Tex. Crim. App. 1978).  The brief concludes no arguable error which
would support an appeal is presented, a conclusion with which we concur.  On December
18, 2001, Henson was given an extension of time in which to file a pro se brief if he so
desired.  As of this date, we have received no response from the appellant.
	We have reviewed the clerk's record and the reporter's record, and find no arguable
error requiring us to order appointment of new counsel.  See Stafford v. State, 813 S.W.2d
503, 511 (Tex. Crim. App. 1991).  Accordingly, we affirm the judgment and sentence of
the trial court. 
	AFFIRMED.
								PER CURIAM

Submitted on March 27, 2002
Opinion Delivered April 3, 2002
Do Not Publish

Before Walker, C.J., Burgess and Gaultney, JJ.